Citation Nr: 1125927	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2009, the RO determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for diabetes mellitus and prostate cancer.  The Veteran disagreed and subsequently perfected this appeal.  

In the July 2009 statement of the case, the RO determined that new and material evidence had been submitted to reopen the claims; however, entitlement to service connection remained denied.  Notwithstanding the RO's action, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  On review, the Board finds that additional development is needed.   

The Veteran contends that he currently has diabetes mellitus and prostate cancer related to in-service herbicide exposure.  The Board acknowledges that a Veteran who served on active duty in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Service records do not establish that the Veteran had the required service in Vietnam.  

The Veteran, however, contends that he was exposed to Agent Orange while serving in Thailand during the Vietnam era.  Review of service records indicates that the Veteran was stationed at U-Tapao Airfield, Thailand from November 1968 to December 1969.  In a June 2005 letter to his congressman, the Veteran reported that his squadron was responsible for handling all parts removal from aircraft which flew over Vietnam on bombing missions, and he argued that this assignment frequently exposed him to intense amounts of Agent Orange.  In a November 2008 statement, the Veteran reported that Agent Orange was used around the air base to kill jungle growth and that herbicides were flown from Thailand and used to kill vegetation in Vietnam.  At the May 2011 hearing, the Veteran testified that he inspected parts that came off of aircraft that had flown over Vietnam and he prepared them for shipment back to the states.  

VA's Compensation & Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  See VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  The manual sets forth specific steps to verify exposure to herbicides when a veteran with service in Thailand during the Vietnam era claims a disability based on herbicide exposure.  On review of the claims folder, there is no indication that the referenced development has been accomplished.  

Finally, at the May 2011 hearing, the Veteran reported recent treatment at the VA Medical Center in Dallas.  On review, VA medical records were last printed in February 2009.  Additional records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should make additional efforts to determine whether the Veteran was exposed to herbicides during service at U-Tapao Airfield, Thailand.  Specifically, the RO should follow the steps set forth at M21-1MR, Part IV.ii.2.C.10.q.  All development actions must be documented in the claims folder.  

2.  The RO/AMC should request all relevant VA medical records for the period since February 2009.  All records obtained should be associated with the claims folder.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO/AMC should readjudicate the appeal issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



